       Case 2:20-cv-01797-SPL Document 16 Filed 11/16/20 Page 1 of 4




 1   TIFFANY & BOSCO, P.A.
     Richard G. Himelrick, State Bar No. 004738
 2   Seventh Floor Camelback Esplanade II
     2525 E. Camelback Road
 3
     Phoenix, AZ 85016
 4   Telephone: (602) 255-6000
     Email: rgh@tblaw.com
 5
 6   [Proposed] Liaison Counsel for Movant and the Class

 7   THE ROSEN LAW FIRM, P.A.
     Phillip Kim (Admitted pro hac vice)
 8
     Laurence M. Rosen (Admitted pro hac vice)
 9   275 Madison Avenue, 40th Floor
     New York, NY 10016
10   Telephone: (212) 686-1060
11   Email: pkim@rosenlegal.com
            lrosen@rosenlegal.com
12
13   [Proposed] Lead Counsel for Movant and the Class

14                             UNITED STATES DISTRICT COURT
15
                                   DISTRICT OF ARIZONA
16
     Daniel Borteanu, Individually and on Behalf   No. 2:20-cv-01797-PHX-SPL
17   of All Others Similarly Situated,
18                                                         CLASS ACTION
                  Plaintiff,
19                                                  NOTICE OF MOTION AND
20         v.                                      MOTION OF ANGELO BAIO TO
                                                    CONSOLIDATE RELATED
21   Nikola Corporation; Trevor R. Milton; Steve    ACTIONS, APPOINT LEAD
22   Girsky; Steve Shindler; Mark A. Russell;       PLAINTIFF AND APPROVE
     and Kim J. Brady,                                 LEAD PLAINTIFF’S
23                                                  SELECTION OF COUNSEL
                  Defendants.
24
                                                        JUDGE: Steven P. Logan
25
26   [Additional captions below]
27
28


                    NOTICE OF MOTION AND MOTION OF ANGELO BAIO
      Case 2:20-cv-01797-SPL Document 16 Filed 11/16/20 Page 2 of 4




 1   John L. Wojichowski, individually and on       No. 2:20-cv-01819-DLR
 2   behalf of all others similarly situated,

 3                Plaintiff,                            JUDGE: Douglas L. Rayes
 4
                  vs.
 5
     Nikola Corporation, Trevor Milton, Mark A.
 6
     Russell, and Kim J. Brady,
 7
                  Defendants.
 8
 9
     Albert Holzmacher; Michael Wood; and Tate No. 2:20-cv-02123-JJT
10   Wood, on behalf of themselves and all others
11   similarly situated,                             JUDGE: John J. Tuchi

12                Plaintiff,
13
                  vs.
14
     Nikola Corporation; Trevor R. Milton; Mark
15
     A. Russell; Kim J. Brady; Stephen J. Girsky;
16   and Steven M. Shindler,
17                Defendants.
18
19   William Eves, individually and on behalf of    No. 2:20-cv-02168-DLR
     all others similarly situated,
20
                                                       JUDGE: Douglas L. Rayes
21                Plaintiff,
22
                  vs.
23
     Nikola Corporation, Trevor R. Milton, Mark
24   A. Russell, and Kim Brady,
25
                  Defendants.
26
27
28

                                         2
                    NOTICE OF MOTION AND MOTION OF ANGELO BAIO
       Case 2:20-cv-01797-SPL Document 16 Filed 11/16/20 Page 3 of 4




 1                         NOTICE OF MOTION AND MOTION
 2         PLEASE TAKE NOTICE that pursuant to pursuant to Section 21D of the
 3   Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private
 4   Securities Litigation Reform Act of 1995 (the “PSLRA”), Movant Angelo Baio
 5   (“Movant”) hereby moves this Court, the Honorable Douglas L. Rayes, for an order:
 6         1.     consolidating the above-captioned related actions;
 7         2.     appointing Movant as Lead Plaintiff; and
 8         3.     approving Movant’s selection of The Rosen Law Firm, P.A. as Lead
 9   Counsel and Tiffany & Bosco, P.A. as Liaison Counsel for the Class.
10         This Motion is based on this Notice of Motion and Motion, the accompanying
11   Memorandum of Points and Authorities, Declaration of Richard G. Himelrick with
12   exhibits, the pleadings and other files in this matter, and such other written or oral
13   argument permitted by the Court.
14
     Dated: November 16, 2020           Respectfully submitted,
15
16
                                              TIFFANY & BOSCO, P.A.
17
                                              By: /s/ Richard G. Himelrick
18                                                Richard G. Himelrick
                                                  Seventh Floor Camelback Esplanade II
19                                                2525 E. Camelback Road
20                                                Phoenix, AZ 85016

21                                                 [Proposed] Liaison Counsel for Movant
                                                   And the Class
22
23
24                                            THE ROSEN LAW FIRM, P.A.
                                              Phillip Kim
25                                            Laurence M. Rosen
                                              275 Madison Avenue, 40th Floor
26                                            New York, NY 10016
27
                                              [Proposed] Lead Counsel for Movant
28                                            And the Class

                                         3
                    NOTICE OF MOTION AND MOTION OF ANGELO BAIO
       Case 2:20-cv-01797-SPL Document 16 Filed 11/16/20 Page 4 of 4




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on November 16, 2020, the attached document was
 3   electronically transmitted to the Clerk of the Court using the CM/ECF System which will
 4   send notification of such filing and transmittal of a Notice of Electronic Filing to all
 5   CM/ECF registrants.
 6                                            /s/_Shelley Boettge______
 7                                            Shelley Boettge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         4
                    NOTICE OF MOTION AND MOTION OF ANGELO BAIO
